On the 16th day of December, 1988, the office of the Disciplinary Administrator filed a formal complaint with the Kansas Board for Discipline of Attorneys, charging Michael Lerner of Overland Park, Kansas, with violations of the Kansas Code of Professional Responsibility, Supreme Court Rule 225, Canon 1 (1988 Kan. Ct. R. Annot. 142).
The complaint alleges that on the 30th day of June, 1988, respondent, Michael Lerner, pled guilty in the United States District Court for the District of Kansas to the felony charge of aiding and abetting income tax evasion. The applicable statutes are 18 U.S.C. § 2 (1982) and 26 U.S.C. § 7201 (1982). Respondent was sentenced to a prison term of two years on June 30, 1988.
An investigation of the complaint was conducted by the Disciplinary Administrator’s office, and respondent failed to file an answer to the formal complaint, but did respond informally through counsel. The complaint was set to be heard on the 12th day of January, 1989, before a panel of the Kansas Board for Discipline of Attorneys, and, on the 11th day of January, 1989, respondent’s counsel advised the Clerk of the Appellate Courts that respondent did not wish to proceed with the hearing and desired to surrender his license and privilege to practice law in Kansas pursuant to Supreme Court Rule 217 (1988 Kan. Ct. R. Annot. 133).
The court, having reviewed the record herein, together with the proceedings in the United States of America v. Michael Lerner, Case No. 88-10045-01, finds that the surrender of said license should be accepted.
It is Therefore Ordered that Michael Lerner be and he is hereby disbarred from the practice of law in the State of Kansas.
It is Further Ordered that respondent shall immediately comply with Supreme Court Rule 218 (1988 Kan. Ct. R. Annot. 134).
It is Further Ordered that the costs herein are assessed to the respondent.